DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Continued Examination Under 37 CFR 1.114 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.1 7(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 06/29/2022 has been entered. 

Rejoinder of Withdrawn Claims
It is noted herein that applicant elected claims 1-10 directed to a product of an adsorbate-selective metal organic framework in the response to the Requirement for Restriction/Election dated 10/07/2020, and all product claims, except cancelled claim(s), are subsequently found allowable. Therefore, the withdrawn process claims 11-13 that include all the limitations of the allowable product/apparatus clams(s) have been considered for rejoinder. The process claims 11-13 are considered allowable. 

Examiner’s Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner's amendment was given in a telephone interview with Mr. Henry J. Daley on July 12, 2022.
  
The application has been amended as follows:
[Specification]
Paragraph [0062]: 
As it must be appreciated from the above paragraphs, there is also provided a method of separating a selected type (component) of gas molecules from a mixture of types (components) of gas molecules. The method includes exposing a porous material to the mixture of types (components) of gas molecules. The method also includes separating the selected type (component) of gas molecules from the mixture of types (components) of gas molecules after being exposed to the porous material. The selected type (component) of gas molecules that are separated from the mixture of types (components) of gas molecules are adsorbed preferentially by the porous material during the exposing compared to adsorption of other types (components) of gas molecules in the mixture of types (components) of gas molecules. The method further includes changing an environment (for example changing temperature, pressure or both of the gas) of the porous material after the exposing and separating so as to cause the selected type (component) of adsorbed gas molecules to outgas from the porous material. In an embodiment, the porous material comprises an adsorbate- selective metal organic framework described in the above paragraphs.

Claim 1
Lines 2-5, “a transition metal of 
a plurality of organic molecules coordinated to said transition metal to form a Fe-organic molecule framework so as to preserve open coordination sites for molecules to be selectively adsorbed to provide selectively adsorbed molecules,”
Line 14, “selectively adsorbed molecule, such that upon exposure to the selectively adsorbed 
Lines 16-17, “wherein said transition metal remains high-spin electron configuration in the presence of non-selected molecules that are non-bonding to said transition metal.”

Claim 2
The adsorbate-selective metal organic framework according to claim 1, wherein said transition metal is switchable to the high-spin electron configuration by controlling a temperature or a pressure, or both in said adsorbate-selective 

Claim 3
The adsorbate-selective metal organic framework according to claim 2, wherein said transition metal is switchable to the high-spin electron configuration by increasing the temperature or lowering the pressure, or both in said adsorbate-selective 

Claim 6
Lines 1-2, “The adsorbate-selective metal organic framework according to any one of claims 1-3 

Claim 7
The adsorbate-selective metal organic framework according to claim 1, 3BTTri, H2BBTA, or H2BTDD, or any combination thereof.

Claim 10
Line 6, “molecules are adsorbed onto the metal organic framework to induce the spin state transition at the”

Claim 11
Lines 1-9, “A method of separating a selected component components 
exposing a porous material to said mixture of components 
a transition metal of 
a plurality of organic molecules coordinated to said transition metal to form a Fe-organic molecule framework so as to preserve open coordination sites for molecules to be selectively adsorbed to provide selectively adsorbed molecules,”
Line 19, “upon exposure to the selectively adsorbed 
Lines 21-28, “wherein said transition metal remains high-spin electron configuration in the presence of non-selected molecules that are non-bonding to said transition metal; and
separating said selected component components 
wherein said selected component components components components 

Claim 12
Line 3, “exposing and separating so as to cause the selected component 

Cancel claims 4 and 5.

Reasons for Allowance 
Applicants agreed to amend the claim 1 to recite “a transition metal of iron (Fe); and a plurality of organic molecules coordinated to said transition metal to form a Fe-organic molecule framework so as to preserve open coordination sites for molecules to be selectively adsorbed to provide selectively adsorbed molecules,”. 
The following is an examiner’s statement of reasons for allowance: A thorough search for pertinent prior art did not locate any prior art that discloses or suggests the invention recited in claims 1-3 and 6-13.  The concept of an adsorbate-selective metal organic framework, comprising:
a transition metal of iron (Fe); and
a plurality of organic molecules coordinated to said transition metal to form a Fe-organic molecule framework so as to preserve open coordination sites for molecules to be selectively adsorbed to provide selectively adsorbed molecules,
wherein said selectively adsorbed molecules have [Symbol font/0x70]* orbitals adapted to accept electron density from said transition metal,
wherein said transition metal is in a high-spin electron configuration in the absence of
the selectively adsorbed molecules, said high-spin electron configuration defining a high-spin
configuration of the transition metal,
wherein said transition metal converts to a low-spin electron configuration defining a
low-spin configuration of the transition metal in the presence of said selectively adsorbed molecules that are bonding to said transition metal by donating electron density to the [Symbol font/0x70]* orbitals of the selectively adsorbed molecule, such that upon exposure to the selectively adsorbed molecules said transition metal undergoes a spin state transition, and
wherein said transition metal remains high-spin electron configuration in the presence of non-selected molecules that are non-bonding to said transition metal, is considered novel. The process of using the claimed adsorbate-selective metal organic framework recited in claims 11-13 are considered novel. 
A closest prior art to Demessence et al. (Strong CO2 binding in a water-stable, triazolate-bridged metal-organic framework functionalized with ethylenediamine, 2009, JACS Communications, 131, 8784-8786) discloses a metal organic framework of a new air- and water-stable metal organic framework, H3[(Cu4Cl)3-(BTTri)8] (1; H3BTTri ) 1,3,5-tris(1H-1,2,3-triazol-5-yl)benzene), featuring open CuII coordination sites (page 8784, col. 1, 2nd paragraph). But Demessence does not explicitly disclose the metal organic framework (MOF) comprise the transition metal of iron (Fe) element and a plurality of organic molecules coordinated to said transition metal to form a Fe-organic molecule framework so as to preserve open coordination sites for molecules to be selectively adsorbed to provide selectively adsorbed molecules. Subsequently, the claimed feature of “said transition metal is in a high-spin electron configuration in the absence of the selectively adsorbed molecules, said high-spin electron configuration defining a high-spin configuration of the transition metal, wherein said transition metal converts to a low-spin electron configuration defining a low-spin electron configuration of the transition metal in the presence of said selectively adsorbed molecules that are bonding to said transition metal by donating electron density to the [Symbol font/0x70]* orbitals of the selectively adsorbed molecule, such that upon exposure to the selectively adsorbed molecules said transition metal undergoes a spin state transition, and wherein said transition metal remains high-spin electron configuration in the presence of non-selected molecules that are non-bonding to said transition metal” is considered non-obvious over the Demessence reference. 
Other pertinent prior art to Long et al. (US 2014/0061540 A1) discloses a metal-organic frameworks of the family M2 (2,5-dioxido-1,4-benzenedicarboxylate) (i.e., two metal atoms bond to the organic framework) wherein M=Mg, Mn, Fe, Co, Cu, Ni or Zn are a group of porous crystalline materials formed of metal cations or clusters joined by multitopic organic linkers that can be used to isolate individual gases from a stream of combined gases (Abstract), wherein the metal-organic framework materials and methods for use in a variety of gas separation and manipulation applications including the isolation of individual gases from a stream of combined gases, such as oxygen/nitrogen, carbon dioxide/hydrogen (paragraph [0023]).  But Long does not discloses the feature of claimed one atom of iron bonds to the organic framework, as a result, when using one atom of Fe, high-spin Fe2+ converts reversibly to low spin F2+ in the presence of the selectively adsorbed molecules (e.g., CO). 
The cited prior arts, alone or in combination, do not teach or suggest an adsorbate-selective metal organic framework, comprising: a transition metal of iron (Fe); and a plurality of organic molecules coordinated to said transition metal to form a Fe-organic molecule framework so as to preserve open coordination sites for molecules to be selectively adsorbed to provide selectively adsorbed molecules, wherein said selectively adsorbed molecules have [Symbol font/0x70]* orbitals adapted to accept electron density from said transition metal, wherein said transition metal is in a high-spin electron configuration in the absence of the selectively adsorbed molecules, said high-spin electron configuration defining a high-spin configuration of the transition metal, wherein said transition metal converts to a low-spin electron configuration defining a low-spin configuration of the transition metal in the presence of said selectively adsorbed molecules that are bonding to said transition metal by donating electron density to the [Symbol font/0x70]* orbitals of the selectively adsorbed molecule, such that upon exposure to the selectively adsorbed molecules said transition metal undergoes a spin state transition, and wherein said transition metal remains high-spin electron configuration in the presence of non-selected molecules that are non-bonding to said transition metal, as recited in claim 1 of claimed invention. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNGSUL JEONG whose telephone number is (571)270-1494.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOUNGSUL JEONG/Primary Examiner, Art Unit 1772